    Case 4:18-cv-00792-SWW Document 55 Filed 10/15/20 Page 1 of 1




                       United States District Court
                       Eastern District of Arkansas
Theresa Kirklin                                                    Plaintiff
v.                          Case No. 4:18-cv-00792-SWW

Rhonda Benton                                                  Defendants
in her Official Capacity and in her Individual Capacity;
Ron Self
in his Official Capacity and in his Individual Capacity

                             Notice of Appeal

Notice is hereby given that Theresa Kirklin, the Plaintiff in the above named

case, appeals to the United States Court of Appeals for the Eighth Circuit

from the Court’s order and judgment dismissing her federal claims with

prejudice entered in this action on August 17, 2020. 1

                                   Respectfully submitted,
                                   Theodis N. Thompson Jr.
                                   Ark. Sup. Ct. Reg. No. 2012029
                                   Attorney for the Plaintiff, Theresa Kirklin
                                   Thompson Law Firm, PLLC
                                   415 North McKinley Street, Suite 710
                                   Little Rock, Arkansas 72205-3040
                                   Telephone: 501.503.5095
                                   E-mail: theodis.thompson@gmail.com




1 On September 14, 2020, the Court entered an order extending the deadline
to file this notice of appeal to October 16, 2020. (Order, Sept. 14, 2020, ECF
No. 54).
